Exhibit 10.27 CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS This Confidential Separation Agreement and General Release of All Claims ("Separation Agreement") is made by and between Neothetics, Inc. ("Neothetics" or "Company") and Lincoln Krochmal, MD, FAA ("Employee") with respect to the following facts: A.Employee is employed by Company pursuant to an employment agreement dated October 15, 2014 ("Employment Agreement"). Employee's employment with Company will terminate effective January 21, 2016 ("Separation Date").Company wishes to reach an amicable separation with Employee and assist Employee's transition to other employment.
